DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,312,457 and 10,672,994 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter/Statement of Reasons for Allowance
Claims 21-61 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, alone or in combination, all limitations of the claims, specifically including but not limited to “wherein the second compound is configured to transport a hole or an electron, and wherein the photoelectric conversion film has a microstructure in which one of the first compound and the second compound is in a crystal fine particle state or in an amorphous state” of Claims 21 and 41 and “a first electrode and a second electrode; a photoelectric conversion film selectively absorbing light of a specific wavelength and disposed between the first electrode and the second electrode; wherein the photoelectric conversion film includes a first compound and a second compound, and the first compound and the second compound are formed as a bulk hetero mixed film, wherein the first compound comprises a subphthalocyanine derivative having at least one fluorine group and a lowest unoccupied molecular orbital (LUMO) level of greater than or equal to -4.8 eV and less than or equal to -3.5 eV and a highest occupied molecular orbital (HOMO) level of greater than or equal to -7.0 eV and less than or equal to -5.5 eV, wherein the second compound is configured to transport a hole or an electron, and wherein the photoelectric conversion film has a microstructure in which one of the first compound and the second compound is in a crystal fine particle state or in an amorphous state” of Claim 57.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534.  The examiner can normally be reached on M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891